Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered May 31, 2005, convicting him of leaving the scene of an incident without reporting, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of leaving the scene of an incident without reporting, in violation of Vehicle and Traffic Law § 600 (2), beyond a reasonable doubt (see People v Toussaint, 40 AD3d 1017 [2007]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Miller, Dillon and Angiolillo, JJ., concur.